Case 1:19-cr-00855-JFK Document 22 Filed 02/23/21 PAGE 1 OF I a emnrsa se acre sates

ems eA uni A ae

4 amaprgt ich ented oC Say

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee XK
U.S.A .
#19 CR 855 (JFK) |
-V-
Pacheco
~X

 

With the consent of the Government, the defense request to adjourn the sentence

is granted. The sentence is set for March 31, 2021 at 12:00 pm in Courtroom 20-C.

50 ORDERED.

Dated: New York, New York

2- camel hy ft lear

JORN F. KEENAN
United States District Judge

 

ition

 

2 Te +

 
